Citation Nr: 1201168	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-26 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Status of the appellant as the Veteran's surviving spouse for the purpose of the establishment of entitlement to Department of Veterans Affairs (VA) Compensation or Pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.  He died in February 1974.  The appellant is his former spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married on May [redacted], 1953.  

2.  According to the Certificate of Death, the Veteran died on February [redacted], 1974.  The Veteran and the appellant were married at the time of his death.

3.  Subsequent to the Veteran's death, the appellant received VA death pension benefits on behalf of the Veteran's children.

4.  At no time did the appellant receive VA benefits on her own behalf.

5.  On October [redacted], 1977, at the age of 45, the appellant married A. G. 

6.  According to the Certificate of Death, the appellant's second husband, A. G., died on March [redacted], 1998.  

7.  The appellant may not be considered the Veteran's surviving spouse for VA benefits purposes.

CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 103, 1311 (West 2002); 38 C.F.R. §§ 3.50, 3.55, 3.215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence she is expected to provide.  In addition, VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  

While the appellant in this case was not provided the requisite notice, that failure represents no more than "harmless error," inasmuch as the VCAA is not for application in cases such as the appellant's, in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002).  Accordingly, further discussion of the various provisions of the VCAA would serve no useful purpose.  

Status of Appellant

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the appellant's contentions, as well as other pertinent documents, such as marriage and death certificates, having a bearing on the appellant's claim.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant in this case seeks VA death pension and/or dependency and indemnity compensation benefits.  In pertinent part, it is contended that, following the death of the Veteran in February 1974, the appellant was in receipt of such benefits, which were "discontinued" at the time of her remarriage in October 1977.  According to the appellant, inasmuch as her second husband is now deceased, she is entitled to the aforementioned reinstatement of benefits.  

In that regard, a review of the record discloses that the Veteran and the appellant were married on May [redacted], 1953, and remained married up until the time of the Veteran's death on February [redacted], 1974.  Subsequent to the Veteran's death, the appellant was apparently awarded VA death pension benefits on behalf of her children. She did not receive either pension or compensation benefits on her own behalf, inasmuch as, based on the evidence then of record, her income for such benefits was excessive.  Moreover, service connection for the cause of the Veteran's death was not established. 

Additional evidence of record is to the effect that the appellant married her second husband, A. G., on October [redacted], 1977, and remain married to him up until the time of his death on March [redacted], 1998.  

Pursuant to applicable law and regulation, the term "spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  Except as provided in 38 C.F.R. § 3.52 (2011), "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) who was the spouse of the Veteran at the time of the Veteran's death and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and, except as provided in 38 C.F.R. § 3.55 (2011), has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (2011).  

On or after January 1, 1971, benefits may be resumed to an unmarried surviving spouse upon the filing of the application and submission of satisfactory evidence that the surviving spouse has ceased living with another person and holding herself out openly to the public as that person's spouse, or that the surviving spouse has terminated a relationship or conduct which had created an inference or presumption of remarriage or related to open or notorious adulterous cohabitation or similar conduct, if the relationship terminated prior to November 1, 1990.  Such evidence may consist of, but is not limited to, the surviving spouse's statement of the fact.  38 C.F.R. § 3.215 (2011).

The remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void, or has been annulled by a court having basic authority to render annulment decrees, unless it is determined by the Department of Veterans Affairs (VA) that the annulment was obtained through fraud by either party or by collusion.  38 C.F.R. 3.55.  

On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.  Id.

On or after October [redacted], 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  Id.


On or after December 1, 1999, remarriage of a surviving spouse terminated by death, divorce, or annulment will not bar the furnishing of benefits relating to medical care for survivors and dependents under 38 U.S.C. § 1781, educational assistance under 38 U.S.C. Chapter 35, or housing loans under 38 U.S.C. Chapter 37, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  Id.

On or after January 1, 1971, the fact that a surviving spouse has lived with another person and has held herself out openly to the public as a spouse of such other person shall not bar the furnishing of benefits to him or her after she terminates the relationship, if the relationship terminated prior to November 1, 1990.  Id.

On or after October 1, 1998, the fact that a surviving spouse has lived with another person and has held herself out openly to the public as a spouse of such other person will not bar the furnishing of dependency and indemnity compensation to the surviving spouse if she ceases living with such other person and holding herself out openly to the public as such other person's spouse.  Id.

On or after December 1, 1999, the fact that a surviving spouse has lived with another person and has held herself out openly to the public as a spouse of such other person will not bar the furnishing of benefits relating to medical care for survivors and dependents under Section 1781, educational assistance under 38 U.S.C. Chapter 35, or housing loans under 38 U.S.C. Chapter 37 to the surviving spouse if she ceases living with such other person and holding herself out openly to the public as such other person's spouse.  Id.

On or after January 1, 1971, the fact that benefits to a surviving spouse may previously have been barred because her conduct or a relationship into which she had entered had raised an inference or presumption that she had remarried or had been determined to be open and notorious adulterous cohabitation, or similar conduct, shall not bar the furnishing of benefits to such surviving spouse after she terminates the conduct or relationship, if the relationship terminated prior to November 1, 1990.  Id.

On or after February 4, 2003, the remarriage of a surviving spouse after age 55 shall not bar the furnishing of benefits relating to medical care for survivors and dependents under 38 U.S.C.A. § 1781, subject to the limitation in paragraph (a)(9)(ii) of the section, where such section provides that a surviving spouse who remarried after the age of 55, but before December 6, 2002, may be eligible for benefits relating to medical care for survivors and dependents under 38 U.S.C. § 1781 pursuant to paragraph (a)(9)(i) only if the application for such benefits was received by VA before December 16, 2004.  Id.

On or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to dependency and indemnity compensation under 38 U.S.C. § 1311, medical care for survivors and dependents under 38 U.S.C. § 1781, educational assistance under 38 U.S.C. Chapter 35, or housing loans under 38 U.S.C. Chapter 37, subject to the limitation in paragraph (a)(10)(ii) of this section.  Id.

A surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for dependency and indemnity compensation under 38 U.S.C. § 1311, medical care for survivors and dependents under 38 U.S.C. § 1781, educational assistance under 38 U.S.C. Chapter 35, or housing loans under 38 U.S.C. Chapter 37 pursuant to paragraph (a)(10)(i) only if the application for such benefits was received by VA before December 16, 2004.  38 U.S.C.A. §§ 103, 1311; 38 C.F.R. § 3.55.  

As noted above, a "surviving spouse" is a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  In order to be considered the Veteran's "surviving spouse," however, the appellant must also not have remarried.  The only exceptions to the aforementioned classification are those provided in 38 C.F.R. § 3.55, none of which the appellant in this case currently meets.  Under the circumstances, the appellant may not be considered the Veteran's "surviving spouse" for the purpose of establishing entitlement to VA compensation or pension benefits.

As noted above, the appellant has argued that she is entitled to the "reinstatement" of VA death pension and/or dependency and indemnity compensation benefits, inasmuch as, subsequent to the Veteran's death, she was in receipt of such benefits.  However, a review of the record clearly demonstrates the appellant was never, in fact, in receipt of such benefits.  Rather, the death pension benefits which the appellant received were paid to her on behalf of the Veteran's children, and not on her own behalf.  Under the circumstances, and, in particular, the appellant's lack of status as the Veteran's surviving spouse, any "reinstatement" of such benefits is not possible.  

In a case such as this, the law is dispositive, and basic legal entitlement to the VA benefits sought is precluded by the appellant's lack of status as the Veteran's surviving spouse.  Currently, there is no possibility that the appellant's claim for benefits might be substantiated.  Accordingly, the appellant's claim for the reinstatement of VA benefits must be denied.

In reaching this determination, the Board has given due consideration to the appellant's request that she be granted equitable relief.  However, the Board has no statutory or regulatory authority to award such relief.  Should the appellant wish to pursue this particular course of action, it is recommended that she contact the Office of the Secretary, Department of Veterans Affairs, regarding her request for equitable relief.  


ORDER

Entitlement to VA compensation and/or pension benefits based on the appellant's status as the Veteran's surviving spouse is denied.


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


